Citation Nr: 0000981	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 12, 1989, for 
the grant of a 100 percent rating for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

A videoconference hearing at the RO was held before a member 
of the Board in Washington, D.C., in September 1999.  At the 
time the representative indicated that decisions of the RO, 
dated in November 1983, October 1985, January 1987, May 1988, 
and August 1990 were erroneous due to the failure of the RO 
to consider 38 C.F.R. § 4.16 (c) (in effect prior to November 
1996).

A review of the record shows that in November 1983, the RO 
increased a 50 percent rating which had been in effect for 
schizophrenic reaction to 70 percent.  In October 1985, 
January 1987, May 1988, and August 1990, the RO confirmed the 
70 percent rating.  The veteran was notified of these 
decisions and of his appellate rights.  He did not appeal 
these determinations.  Accordingly these decisions are final 
absent clear and unmistakable error.  

In a December 1997 rating action, the RO determined that the 
November 1983 rating action did not involve clear and 
unmistakable error.  The RO determined that 38 C.F.R. § 4.16 
(c) did not become effective until March 1, 1989.  The RO 
further determined that the August 1990 rating action was 
clearly and unmistakably erroneous.  The determination was 
based on the failure of the RO to consider 38 C.F.R. § 4.16 
(c) which became effective on March 1, 1989.  The RO assigned 
a total rating based on individual unemployability, effective 
July 12, 1989.  The veteran was notified of this decision and 
of his appellate rights. 

The Board construes the statement from the representative 
received on February 18, 1998, as being a notice of 
disagreement regarding the December 1997 rating action in 
which the RO determined that the November 1983 rating action 
did not involve clear and unmistakable error.  Thus, a 
statement of the case is required.  Manlicon v. West, 12 Vet. 
App. 238 (1999).  In June 1998, the RO assigned 100 percent 
rating pursuant to 38 C.F.R. § 4.16 (c) effective July 12, 
1989.

The Board considers the representative's hearing statements 
as raising the issues of clear and unmistakable error in the 
October 1985, January 1987, and May 1988 rating actions.  The 
Board further finds that these issues are intertwined with 
the issue in appellate status and must be adjudicated by the 
RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED for the following actions:

1. The RO should inform the veteran that 
he has the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should adjudicate the issues 
of whether the October 1985, January 
1987, and May 1988 rating decisions were 
cleanly and unmistakably erroneous.  If 
the benefits sought are not granted the 
RO should notify the veteran of the 
denial and of his appellate rights.

3.  It is requested that the RO provide 
the veteran and his representative a 
statement of the case regarding the issue 
of whether the November 1983 rating 
action was clearly and unmistakably 
erroneous.  The veteran should be of the 
requirements necessary to perfect his 
appeal.  This issue is not before the 
Board for appellate consideration until 
the issue is timely perfected.

Following any additional actions deemed appropriate by the 
RO, the case should be returned to the Board for appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


